Citation Nr: 1431383	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2012, and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.

In January 2009, the RO granted service connection for right ear hearing loss evaluated as 0 percent disabling and tinnitus evaluated as 10 percent disabling, both effective September 3, 2008.  The Veteran perfected an appeal as to the initial evaluations assigned.  

In October 2012, the RO in relevant part continued the previously assigned evaluations for right ear hearing loss and tinnitus and granted service connection for dyssomnia secondary to service-connected tinnitus evaluated as 10 percent disabling, effective June 12, 2012.  The RO also denied entitlement to an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).  The Veteran did not disagree with or perfect an appeal as to the denial of entitlement to a TDIU.  For reasons explained below, the Board finds that the issue of entitlement to a TDIU is not before the Board for appellate consideration at this time pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2013, the RO granted service connection for left ear hearing loss effective September 18, 2012, and assigned a 0 percent evaluation for bilateral hearing loss.  

In May 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to an effective date prior to June 12, 2012 for dyssomnia secondary to service-connected tinnitus was raised by the Veteran during the May 2014 Videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. Audiometric examinations correspond to no greater than a level I hearing loss for the right and left ears.

2. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3. The Veteran has not been shown to have symptoms of bilateral hearing loss or tinnitus that are not contemplated by the rating criteria for those disabilities.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial schedular compensable disability rating for bilateral hearing loss are not met.  See 38 U.S.CA. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).

2. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

3. The criteria for application of the extraschedular rating provisions for the Veteran's hearing loss and tinnitus disabilities have not been met and referral to the Director of the Compensation and Pension Service is not warranted. 38 C.F.R. § 3.321(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in September 2008 and July 2012 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The September 2008 letter notified the Veteran of the information and evidence necessary to substantiate his claims for service connection for hearing loss and tinnitus.  The July 2012 letter notified the Veteran of the information and evidence necessary to establish entitlement to an increased rating.  Additionally, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Both the September 2008 and July 2012 letters notified the Veteran of regulations pertinent to the establishment of effective dates and disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also met its duty to assist the Veteran in the development of the claims.  VA treatment records and examinations have been obtained in the development of the claims.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the claims on appeal.

The Veteran was afforded VA audiology examinations to determine the nature and severity of his bilateral hearing loss and tinnitus disabilities in December 2008, November 2009, and September 2012.  These examinations are adequate for the purpose of adjudication of the claims for increase.  The examination reports reflect that the examiners reviewed the Veteran's reported and/or documented medical and audiological history of his service-connected disabilities, recorded current complaints, conducted appropriate examinations responsive to the relevant rating criteria, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The November 2009 and September 2012 examiners also fully described the Veteran's reported functional effects caused by his hearing loss and tinnitus disabilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  The Board, therefore, concludes that the examinations in combination with the other evidence of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was also afforded a Videoconference hearing in May 2014 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims for increased initial ratings for his hearing loss and tinnitus disabilities, to include on an extraschedular basis.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the increased rating issues on appeal during the hearing, to include extraschedular considerations.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Increased Ratings - Schedular 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

      Hearing Loss 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz; and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.  

Here, audiometric testing during this appeal occurred during the December 2008, November 2009, and September 2012 VA audiological examinations.  

On VA audiological examination in December 2008, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 40, 40, 45, and 55 in the right ear; and 20, 25, 25, and 35 in the left ear.  Puretone threshold averages were 45 decibels in the right ear and 26 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Application of the results from the December 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2013).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

On VA audiological examination in November 2009, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 45, 45, 55, and 60 in the right ear; and 20, 25, 25, and 35 in the left ear.  Puretone threshold averages were 51 decibels in the right ear and 26 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Application of the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2013).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

On VA audiological examination in September 2012, puretone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, in decibels, were as follows: 45, 40, 55, and 65 in the right ear; and 20, 25, 20, and 40 in the left ear.  Puretone threshold averages were 50 decibels in the right ear and 26 decibels in the left ear.  Speech audiometry on Maryland CNC speech recognition test showed a speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  

Application of the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level I hearing loss in the right ear and level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable (zero percent) evaluation is assigned under Table VII.  38 C.F.R. § 4.85 (2013).  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

On review, since the Veteran's claim for service connection for hearing loss was received, the ratable audiometric findings on VA examinations in December 2008, November 2009, and September 2012 are reflective of findings consistent with the assignment of a noncompensable evaluation for the Veteran's bilateral hearing loss disability.  Findings on those examinations do not show that a higher compensable evaluation is warranted for the Veteran's bilateral hearing loss disability at any time during the claim.   

In light of the foregoing, there is no ratable evidence that the Veteran's hearing loss meets the criteria for an initial compensable rating.  In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his hearing loss and any associated functional effects, which will be further discussed below.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing trouble hearing.  The Board has considered his contentions to the effect that his hearing is worse than the criteria associated with a noncompensable evaluation and that he has almost no hearing in his right ear (see October 2008 VA treatment note) or only a certain percentage of hearing remaining in his right ear.  The Board finds the Veteran's reports of decreased hearing to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the record does not reflect that the Veteran is competent to assign specific numerical audiological findings to his hearing impairment.  Moreover, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann, 3 Vet. App. at 345.  Accordingly, the objective medical findings provided by the VA examiners following audiometric testing have been accorded greater probative weight.

The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the December 2008, November 2009, and September 2012 VA audiological examinations are inadequate.  The probative medical evidence does not show the Veteran's hearing loss has ever reached the criteria necessary for the assignment of a compensable evaluation at any time during the claim.  See Fenderson, supra.  Thus, the Veteran's claim for an initial compensable evaluation for bilateral hearing loss cannot be granted.

      Tinnitus 

The Veteran's tinnitus is currently assigned a 10 percent rating, effective September 3, 2008.  The Veteran is seeking a higher rating under Diagnostic Code 6260.   

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003). See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or staged ratings are not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extraschedular Consideration 

The Veteran's bilateral hearing loss disability is currently evaluated as noncompensable on a schedular basis and his tinnitus is evaluated as 10 percent disabling on a schedular basis.  The Veteran essentially contends that he is entitled to increased ratings for his bilateral hearing loss and tinnitus based on extraschedular considerations.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96.  The RO considered the Veteran's hearing loss and tinnitus disability claims on an extraschedular basis in the December 2009 Statement of the Case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the hearing loss and tinnitus disabilities at issue.

During the May 2014 Videoconference hearing, the Veteran indicated that he felt that he had some exceptional or unusual employment and personal circumstances caused by his hearing loss and tinnitus.  He stated that his tinnitus is worse now than it was at the time it was initially evaluated as 10 percent disabling and that the ringing in his ears is almost louder than conversational tones.  He reported chronic sleep impairment due to tinnitus and that he uses a noise machine and prescribed medications to assist him with falling and staying asleep.  He also reported that his hearing loss and tinnitus disabilities prevent him from being able to hear when his disabled son, who has been classified as a "runner" and wears a GPS tracking bracelet, leaves or escapes his home.  

Occupationally, the Veteran indicated that his hearing loss and tinnitus disabilities directly interfere with his earning capacity as a self-employed owner and operator of a cell phone repair and replacement business as he is unable to hear things he needs to hear.  Specifically, when he is working in the repair shop in the back of his store, he cannot hear his door buzzer when customers enter his store about 20 percent of the time.  Two to three times a week on average he only hears the door slam when a customer leaves due to lack of assistance.  He is also unable to hear sound problems that his customers complain of and want repaired about half of the time.  He reported difficulty hearing conversation with customers in his store in the presence of background music necessary to create a retail atmosphere and when others are conversing.  He reported that he must read lips rather than make eye contact with his customers and that he must frequently ask for repetition, which is hurts his credibility and honesty as a sales and repairman, which is which is very important in the industry.  He also reported difficulty hearing phone conversations and needing frequent repetition which made it difficult for him to engage in a successful phone interview.  He also indicated that he talks loudly which has been perceived by others as yelling.  He stated that he has a VA issued hearing aid that he can sync with his cell phone, however, it is not practical to sync it to his customers' cell phones that he works on as he diagnoses and repairs about 20 to 30 cell phones a day.  

During VA audiological examination in 2008, the Veteran reported constant tinnitus predominantly in his right ear.  He described it as a constant, high pitched tone bilaterally but worse in his right ear.  He also indicated that he has a lot of headaches.

Relevant to VA audiometric examinations, in Martinak v. Nicholson, 21 Vet. App. 447,453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The VA audiological examinations in November 2009 and September 2012 addressed the functional effects caused by the Veteran's hearing loss and tinnitus disabilities.  

During VA examination in November 2009, the Veteran described his tinnitus as a constant high pitched tone that was sometimes accompanied by a low pitched tone, which he perceived to be louder in his right ear.  He reported that he was given VA issued hearing amplification in 2008, however, he experienced continued occupational difficulty due to his hearing loss and tinnitus disabilities.  He complained of difficulty hearing customers in the front of his store when he was in the back of his store, difficulty diagnosing cell phone sound problems and complaints due to an inability to hear them, and difficulty hearing in the presence of background noise and groups with frequently needing the speaker to repeat themselves.  He stated that his tinnitus had become loud enough to interfere with conversation.  He noted that use of a sound machine helped his sleep impairment due to tinnitus.  

During VA audiological examination in September 2012, the examiner noted that the Veteran's hearing loss made it difficult for him to hear at work, including listening to cell phone sounds, hearing customers enter his store, and hearing in crowded rooms.  Tinnitus impacted his occupational functioning and daily activities in that his tinnitus interfered with his ability to fall asleep.  

During VA mental disorders examination in September 2012, the examiner diagnosed dyssomnia secondary to tinnitus.  The Veteran stated that his tinnitus was almost deafening at times.  He reported that he slept 6 hours on average per night and that he had difficulty falling asleep and returning to sleep due to tinnitus.  He felt  irritable and fatigued when he did not get a good night's sleep.  Treatment included use of prescribed medication to assist with sleep when necessary.  Significantly, the examiner indicated that Veteran denied any problems on the job.  He reported that he spent most of his day sitting in front of a computer and fixing phones and occasionally a customer would come in.  The examiner stated that the Veteran's dyssomnia resulted in mild symptoms that required routine medication, however, he retained his cognitive and emotional capacity to sustain work tasks without psychiatric limitations.  The examiner stated that the Veteran has had no routine difficulties sustaining competitive self-owned and managed business for many years despite chronic mild sleep impairment due to tinnitus.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Even taking into account the above findings by the VA examiners, the Board concludes that neither the VA examiner nor the Veteran have identified any factors which may be considered to be exceptional or unusual for hearing loss disability or tinnitus, and the Board has been similarly unsuccessful. 

Regarding the Veteran's hearing loss disability, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that makes it difficult to hear with background noise, in a group setting, and over the phone is a disability picture that is considered in the current schedular rating criteria.

As to the Veteran's tinnitus disability, the Board notes that the tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus causes the Veteran such as difficulty hearing conversations, doors opening/closing, or sleeping due to such sound is the precise symptomatology and effects contemplated by schedular criteria.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

As the preponderance of the evidence is against the claims for increase on a schedular and extraschedular basis, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,54-56(1990).

Rice Consideration

In denying the Veteran's claims for increased initial ratings for his service-connected hearing loss and tinnitus disabilities, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the RO denied entitlement to a TDIU in the June 2012 rating decision.  The Veteran did not disagree or perfect an appeal as to that decision.  In addition, the Veteran has been shown to have remained substantially gainfully employed as the owner and operator of a cell phone repair and replacement business since the claims for service connection for bilateral hearing loss and tinnitus were received in September 2008.  As the evidence of record does not show that the Veteran's service connected disabilities have rendered him unable to work at any time during the claim, the Board does not find consideration of a TDIU rating to be necessary.




ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss on a schedular and extraschedular basis is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus on a schedular and extraschedular basis is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


